Title: From John Adams to Joseph Delaplaine, 24 April 1822
From: Adams, John
To: Delaplaine, Joseph



Sir
Montezillo April 24th. 1822

Portraits, or Busts, of Men or Women taken in Old age which as Ossian says, and says truly is dark and unlovely, are always disagreeable, much more so are those taken after death, or in articulo mòrtes The Portraits of Dr Frankline taken when he was eighty four, were no more like him in the middle of his Age or even when he was seventy years old, than they resemble those of Voltair. I delight to see the images of my friends taken when they were in the full enjoyment of all the energies of their minds, and bodies. The pictur of Dr Rush which you sent me is a melancholy object to my sight, I see nothing of that erect figure, that free air, and steady gate, that intelligent and expressive countenance, which delighted me so much in my friend, when I knew him. It is however a memento moir, and that is always a useful moral lesson. But we have so many intimations tending to the same ends that I am not meloncholy enough to contemplate too many of them—I am more delighted, and I think, more instructed by looking at the bright side of human Nature, and human life, than at the dark—I thank you however for the civility of sending me the Portrait of my friend—and I am your obliged humble Servant
John Adams